Per Curiam.
Respondent was admitted to practice by this Court in 1990 and maintained a law office in Scotland.
On November 18, 2008, respondent was convicted upon a plea of guilty in Edinburgh Sheriff Court, Scotland to embezzling £130,000 (approximately $178,000) from her clients and was, subsequently, sentenced to three years of incarceration.
Based upon her conviction, petitioner charges respondent with having engaged in illegal conduct prejudicial to the administration of justice adversely reflecting on her fitness as a lawyer, and having converted client funds (see Code of Profes*1326sional Responsibility DR 1-102 [a] [3], [4], [5], [7] [22 NYCRR 1200.3 (a) (3), (4), (5), (7)]; DR 9-102 [a] [22 NYCRR 1200.46 (a)]).*
Respondent has not answered or otherwise replied to the petition of charges or to petitioner’s instant motion for a default judgment, although both were duly served on respondent. In support of its motion, petitioner has filed proof by affidavit of the facts constituting the alleged misconduct. Under the circumstances, respondent is deemed to have admitted the charges and we grant petitioner’s motion (see e.g. Matter of Lucas, 32 AD3d 1150 [2006]). Further, based on such admission and the proof submitted by petitioner, we find respondent guilty of the charged misconduct.
In order to protect the public, deter similar conduct, and preserve the reputation of the bar, we conclude that respondent should be disbarred, effective immediately (see e.g. Matter of Kahn, 37 AD3d 949 [2007]; Matter of Macalino, 37 AD3d 951 [2007]).
Peters, J.P, Rose, Lahtinen, McCarthy and Garry, JJ., concur. Ordered that petitioner’s motion for a default judgment is granted; and it is further ordered that respondent is found guilty of the professional misconduct charged and specified in the petition; and it is further ordered that respondent is disbarred and her name is stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).

 All references are to the former Disciplinary Rules of the Code of Professional Responsibility, which were in effect prior to the April 1, 2009 enactment of the Rules of Professional Conduct.